Citation Nr: 0522220	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected shell fragment wound (SFW) of the right leg, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a separately 
ratable disability of the right knee, claimed as secondary to 
the service-connected shell fragment wound of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the RO that 
continued a 10 percent rating for service-connected SFW of 
Muscle Group XIV, right leg.  

As indicated on the preceding page, the Board has undertaken 
to review the inextricably intertwined issue of service 
connection for a right knee disorder.  

This matter is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

On August 4, 2005 the veteran's motion to advance his case on 
the docket was granted pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  


FINDING OF FACT

The service-connected residual shell fragment wound 
disability picture currently is shown to more nearly 
approximate the criteria reflective of moderately severe 
damage to the Muscle of Group XIV.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 30 
percent for the service-connected SFW residuals of the right 
leg are met.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.73 including Diagnostic Code 5314 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38.C.F.R. 
§ 3.159(b) (2004).  

In a letter dated in May 2002, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the May 2003 Statement of the Case, the RO provided the 
regulations for a higher rating for the veteran's claimed 
disability, and thereby informed the veteran of the evidence 
needed to substantiate his claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination to 
assess his current extent of his service-connected 
disability.  

Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

Therefore, the Board will consider the potential application 
of the various other provisions of the regulations governing 
VA benefits, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disabilities in reaching its decisions, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  

In this case, the veteran's service-connected SFW disability 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, Muscle Group 
XIV, muscles of the anterior thigh group govern extension of 
knee; simultaneous flexion of hip and flexion of knee, 
postural support of body, and synchronizing the hip and the 
knee.  Muscle Group XIV consists of the sartorius; rectus 
femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  Slight muscle 
disability of Muscle Group XIV warrants a noncompensable 
(i.e., no percent) rating; moderate muscle disability 
warrants a 10 percent rating.  

Moderately severe muscle injury warrants a 30 percent rating; 
and severe muscle injury warrants a 40 percent rating.  

A careful review of the service medical records shows that 
the veteran sustained a penetrating shell fragment wound of 
the lower third of the right thigh in January 1945.  

The veteran initially underwent debridement of the wound and 
then a course of penicillin therapy immediately following the 
wounding in service.  After several days, a procedure was 
performed for delayed primary closure of the wound.  

The x-ray studies performed in February showed no fractures 
of the bone of the right leg.  Later in that month, the 
veteran was noted to continue to have some crusting of the 
wound with a range of motion for the knee of "180-80 
degrees."  He had one plus atrophy and loss of muscle tone 
of the right quadriceps.  The veteran was returned to a 
general duty assignment in May 1945.  

The first VA examination in December 1946 noted that the 
veteran had lost some time from work due to right leg pain.  
He was noted to have a "deep" scar on the lateral aspect of 
the right knee.  It was adherent and nontender.  There was 
noted to be a loss of muscle involving Muscle Group XIII.  

When recently examined by VA in November 2002, the veteran 
reported having had right thigh pain since the time of the 
injury in service.  Reportedly, his symptoms had started to 
increase in the last four year.  He was having increased 
pain, tiredness, weakness and lack of endurance of the right 
thigh.  

The veteran walked with a limp favoring his right leg.  The 
right leg scar was noted to be proximally and laterally of 
the knee. It was posterior to the iliotibial band. It 
measured nine cm. by .5 cm.  The scar was depressed and 
tender to palpation.  

Palpation of Muscle Group XIV with attention to the tensor 
fasia lata and iliotibial band showed tenderness over the 
distal aspect.  There some subcutaneous tissue loss.  

The examiner noted that the veteran had normal strength and 
function with reproducing pain.  The right thigh at the 
quadriceps was one cm. smaller than the left.  His initial 
range of motion was from 0 to 110 degrees.  

When asked to repetitively flex and extend the right knee, 
the veteran was noted to experience increased pain and 
decreased motion.  The resultant range was for 0 to 105 
degrees with pain from 90 to 100 degrees.  

The assessment was that of right Muscle Group XIV shrapnel 
injury and decreased right knee range of motion.  

The VA outpatient treatment records for 2001 and 2002 show 
that the veteran was seen for unrelated conditions.  A VA 
psychiatric examination in June 2002 reported an Axis I 
diagnosis of post-traumatic stress disorder and assigned a 
GAF score of 44 on Axis V.  

The RO granted service connection and assigned a 10 percent 
rating for post-traumatic stressor disorder in a rating 
action of October 2002.  

Based on a thorough review of the evidentiary record in light 
of the veteran's complaints of recent right thigh pain and 
weakness, the Board finds that the service-connected 
disability picture currently is shown to more nearly 
approximate the criteria consistent with moderately-severe 
damage to Muscle Group XIV.  

Specifically, on recent VA examination, the veteran 
complained of weekly flare-ups of pain, weakness and lack of 
endurance in the right thigh muscle group.  

The recent examination findings showed normal muscle 
strength; however, the VA examiner observed pain on strength 
testing in the right lateral thigh with decreased range of 
motion of the right knee on repetitive flexion and extension.  

The veteran was also noted to walk with a limp favoring his 
right leg with tenderness and subcutaneous tissue loss 
observed on palpation of Muscle Group XIV.  

Accordingly, an increased rating of 30 percent, but not 
higher is for application in this case under the provisions 
of Diagnostic Code 5314.  


ORDER

An increased rating of 30 percent for the service-connected 
SFW residuals of the right leg is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board finds on review of the evidence of record that 
further development is required to ascertain the current 
extent of any right knee pathology related to the SFW injury 
sustained in service.  

Decreased right knee motion was noted on the recent VA 
examination, but the nature and extent of any knee bony 
changes or separately ratable disability was not reported.  

All indicated treatment records should be obtained for review 
in connection with the veteran's claim.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
copies of all treatment records for his 
service-connected right leg disability.  

2.  Then, the RO should afford the 
veteran a VA examination in order to 
determine the nature and likely etiology 
of any right knee disorder.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review in 
connection with his evaluation.  Based on 
his/her review of the case, the examiner 
should opine as to whether it is as 
likely as not that the veteran has 
current disability manifested by right 
knee pathology due to the service-
connected shell fragment wound injury.  

3.  Following completion of the 
development request hereinabove, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal remains 
denied, then the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
they should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


